Chase, Ch. S. —
The court are of opinion that such declarations as those offered to be given in cvid'ence cannot be received to establish the will, The chief judge said that one witness would besuf-ficient to prove all the circumstances or requisites made essential by the statute of frauds; but where all the witnesses were dead, proof of the hand writing of the testator, and of all the witnesses, was necessary. The plaintiff excepted.
Verdict and judgment for the defendant. The plaintiff appealed to the Court of Appeals, and at December term 1808, the judgment of the General Court was affirmed.
See the case of Collins et ux. lessee, vs. Nicols et ux. at April term, 1803.